EX – 99.1 LONESTAR RESOURCES ANNOUNCES MAJOR ACQUISITIONS Fort Worth, Texas, May 30, 2017 - Lonestar Resources US, Inc. (NASDAQ: LONE) (together with its subsidiaries, “Lonestar”) announced that it has entered into definitive agreements with unaffiliated parties to acquire oil and gas properties in the Eagle Ford Shale play for a total purchase price of approximately $116.6 million, consisting of $105 million in cash and 2.6 million Lonestar Class A common shares.The properties, which are located in Karnes, Gonzales, DeWitt, Lavaca and Fayette Counties, Texas, have Proved reserves of approximately 25.4 million barrels of crude oil, 3.1 million barrels of natural gas liquids, and 17.5 billion cubic feet of natural gas, equating to 31.4 million barrels of oil equivalent (“MMBOE”), as estimated by Lonestar, as of December 31, 2016.Based on the NYMEX Strip at December 31, 2016, these Proved reserves have PV-101 of $260 million.Lonestar currently expects to close the acquisitions in late June. Lonestar has also entered into definitive agreements that fully fund the purchase of the properties.
